DETAILED ACTION
Status of the Application
	Claims 63-99 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I, claims 63-81, 84-96, drawn in part to a polymerase that comprises SEQ ID NO: 6, 7, or 8, and a kit comprising said polymerase, as submitted in a communication filed on 11/17/2021 is acknowledged. 
Upon conducting a sequence search of SEQ ID NO: 6-8, it has been found that SEQ ID NO: 10-12 and 14-16 are variants of SEQ ID NO: 6-8 that also comprise substitutions at positions corresponding to positions 514 and/or 521 of SEQ ID NO: 5 and further comprise substitutions at positions corresponding to positions 141, 143, 408, 409, 410, 485, and 223 of SEQ ID NO: 5.   Since the proteins of SEQ ID NO: 10-12, 14-16 are variants of the polypeptides of SEQ ID NO: 6-8 which are approximately 99% sequence identical, the restriction requirement among Groups I-III is hereby withdrawn. Claims 82-83, 97-99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 63-81, 84-96 are at issue and will be examined to the extent they encompass the polypeptides of SEQ ID NO: 6-8, 10-12, and 14-16. 

Specification
The first paragraph of the specification as amended on 7/15/2020 is objected to because it does not provide the current status of related applications (e.g., now US Patent No. X). Appropriate correction is required. 
The specification is objected to for the following reasons. Page 2, lines 16-17 of the specification as originally filed states that the wild type 9°N DNA polymerase amino acid sequence is set forth in SEQ ID NO: 4. However, SEQ ID NO: 4 is a 13-amino acid motif.  Thus, it cannot be the sequence of a full-length polymerase.  Appropriate correction/clarification is required.  

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/541,942 filed on 08/15/2019, and 14/776,284 filed on 09/14/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 7/15/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 63 is objected to due to the recitation of “(ii) …….selected from a substitution at position ….or a substitution at position…..or a combination thereof….(iii) ….selected from a substitution at position ….or a substitution at position…..or a combination thereof ”.   The term should be amended to recite “selected from a substitution...., a substitution....., and a combination thereof".   Appropriate correction is required.
Claim 63 is objected to due to the recitation of “the amino acid sequence of any of SEQ ID NOs: 6-8” and “the amino acid sequence of any one of SEQ ID NOs: 1-3”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the terms be amended to recite "the amino acid sequence of SEQ ID NO: 6, 7 or 8” and "the amino acid sequence of SEQ ID NO: 1, 2 or 3”.  .  Appropriate correction is required.
Claim 63 is objected to due to the recitation of “(ii)….wherein the substitution mutation comprises a mutation selected from a substitution…. (iii) ….. wherein the substitution mutation comprises a mutation selected from a substitution….”.  To simplify the language and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein the substitution mutation is selected from…..”.  Appropriate correction is required.
Claim 74 is objected to due to the recitation of “…equivalent to Leu408 and/or Tyr409 and/or Pro410..”.  To enhance clarity and to be consistent with commonly used claim language, the term “and/or” should be recited once.  It is suggested the term be amended to recite “…..to A, B and/or C”.  Appropriate correction is required.
Claim 75 is objected to due to the recitation of “…homologous to Leu408 and/or Tyr409 and/or Pro410..”.  To enhance clarity and to be consistent with commonly used claim language, the term “and/or” should be recited once. It is suggested the term be amended to recite “…..to A, B and/or C”.  Appropriate correction is required.
Claim 84 is objected to due to the recitation of “reaction comprising: a polymerase of claim 63 and  a solution of nucleotides”.   Since there are only two components in the reaction, the colon after “comprising” should be deleted. Furthermore, the polymerase has been defined in claim 63. Therefore, the term should be amended to recite “reaction comprising the polymerase of claim 63 and a solution of nucleotides”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 63-77, 84 and 96 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more. Claim 63 parts (ii) and (iii) and claims 64-73 as interpreted are directed in part to a DNA polymerase having any structure,  wherein said DNA polymerase comprises (i) an amino acid substitution at a position corresponding to position 514 of SEQ in part to a DNA polymerase having any structure, wherein said DNA polymerase comprises (i) an amino acid substitution at a position corresponding to position 514 of the polypeptide of SEQ ID NO: 5, and/or (ii) an amino acid substitution at a position corresponding to position 521 of the polypeptide of SEQ ID NO: 5, and further comprises a substitution at a position corresponding to positions 141, 143, 408, and 410 of the polypeptide of SEQ ID NO: 5.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  Thus, a DNA polymerase that comprises the recited substitutions as well as additional modifications is also encompassed by the claims.  Claims 84 and 96 are directed in part to a kit comprising the polymerase of claim 63, a solution of nucleotides and a DNA template. 
	This judicial exception is not integrated into a practical application because claims 63-77 are directed to a naturally occurring protein as evidenced by Sensen et al. (PIR accession number S75407, 1997; cited in the IDS), and the kit of claims 84 and 96  merely places the product of nature into a generic set of undefined articles (i.e., a kit) and does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  Sensen et al. teach a naturally-occurring DNA polymerase from S. solfataricus which has substitutions at positions corresponding to positions 141, 143, 408, 410, and 514 of the polypeptide of SEQ ID NO: 5.  Position 514 of SEQ ID NO: 5  corresponds to position 3 in SEQ ID NO: 1-3 and position 6 in SEQ ID NO: 4.  The protein of Sensen et al. comprises an Ile, Asp, Val, Ser, and Asp at positions corresponding  to positions 141, 143, 408, 410, and 514 of the polypeptide of SEQ ID NO: 5, respectively.  See alignment below (bold underlined italic residues).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 63-77 fully encompass a naturally-occurring protein, and the kit of claims 84 and 96 can be a generic container that comprises the product of nature, which is a well-known method to store biological components.  It is noted that the cytoplasm of a S. solfataricus cell that naturally produces the polymerase disclosed by Sensen et al. will comprise the polymerase as well as S. solfataricus cell.  The protein and S. solfataricus cell of Sensen et al. meet the structural limitations of the claimed product as interpreted.  Therefore, claims 63-77, 84 and 96 encompass subject matter which is not patent-eligible. 

SEQ ID NO: 5
RESULT 15
S75407
probable DNA-directed DNA polymerase (EC 2.7.7.7) - Sulfolobus solfataricus
N;Alternate names: protein c04041
C;Species: Sulfolobus solfataricus
C;Date: 11-Oct-1997 #sequence_revision 24-Oct-1997 #text_change 09-Jul-2004
C;Accession: S75407
R;Sensen, C.W.; Klenk, H.P.; Singh, R.K.; Allard, G.; Chan, C.C.Y.; Liu, Q.Y.; Penny, S.L.; Young, F.; Schenk, M.E.; Gaasterland, T.; Doolittle, W.F.; Ragan, M.A.; Charlebois, R.L.
Mol. Microbiol. 22, 175-191, 1996
A;Title: Organizational characteristics and information content of an archaeal genome: 156 kb of sequence from Sulfolobus solfataricus P2.
A;Reference number: S73076; MUID:97055432; PMID:8899719
A;Accession: S75407
A;Status: nucleic acid sequence not shown; translation not shown
A;Molecule type: DNA
A;Residues: 1-764 <SEN>
A;Cross-references: UNIPROT:P95979; UNIPARC:UPI000012978C; EMBL:Y08257; NID:g1707772; PID:g1707813
A;Experimental source: strain P2
A;Note: the nucleotide sequence was submitted to the EMBL Data Library, September 1996
C;Superfamily: DNA polymerase
C;Keywords: nucleotidyltransferase


  Query Match             16.5%;  Score 665;  DB 2;  Length 764;
  Best Local Similarity   25.5%;  
  Matches  205;  Conservative  162;  Mismatches  324;  Indels  114;  Gaps   25;

Qy          2 ILDTDYITENGKPVIRVFK-KENGEFKIEYDRTFEPYFYALLK--DDSAIEDVKKVTAKR 58
              |||  |  :   |:: ::   : |   :  |  | |||| : :  ::  ||::||     
Db          7 ILDFSYEIKGNTPLVYIWSVDDEGNSSVVIDNNFRPYFYIIYEGNENEIIENIKK----- 61

Qy         59 HGTVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAK 118
                   :  :  ||::|:||  ::   :  : |  :   |::|     :  |:: || :  
Db         62 ---NCEALQITKVKRKYLGNIVDALLIQTSTPTQIKKCREKISELNNIKGIFDADIRYTM 118

Qy        119 RYLIDKGLIP----------MEGDEELTMLAFDIETL--YHEG---------------EE 151
              || :|  | |          :: |   |  |: :: :  ::||                :
Db        119 RYSLDFDLRPFTWFRAEVNEVKFDGFRTKKAYILDKILSHYEGNMPELRTIGVDFQIYSK 178

Qy        152 FGT-----GPILMISYADGSEARVITWKKIDLPY---VDVVSTEKEMIKRFLRVVREKDP 203
              :|:      ||:::|           | | : |    :|    : ::|:||:  :   ||
Db        179 YGSLNPRKDPIVVMS----------LWSK-EGPMQFSLDEGIDDLKIIRRFVDYILNYDP 227

Qy        204 DVLITYNGDNFDFAYLKKRCEELGIKFTLGRD-GSEPKIQRMGDRFAVEVKGRIHFDLYP 262
              |::  |: |   : |: :|   ||:|  :||  |||  :   |      : ||:: ||  
Db        228 DIIFVYDSDLLPWKYITERASSLGVKIDIGRKIGSEVSVGTYGH---YSISGRLNVDLTG 284

Qy        263 VIRRTINLPTYTLEAVYEAVFGKPKE---KVYAEEIAQAWESGEGLERVARYSMEDAKVT 319
              ::    :|    |  |   :   |     | |  ||:: |:: :    :  ||:|:|:  
Db        285 LLVNERSLGHVDLIDVSNYLGISPSRYSFKWY--EISRYWDNEKNRRIIREYSIENARSI 342

Qy        320 YELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRKAYKRNELAPNKPDERELAR 379
              | ||       ::| :::|  |  :| :| || :|  |:| | |  || | : |      
Db        343 YLLGNYLLSTYSELVKIVGLPLDKLSVASWGNRIETSLIRTATKSGELIPIRMDN---PN 399

Qy        380 RRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSPDTLNREGCKEYDVAPEVGH 439
              |        : :|: |:: ::  ||  |:|  :|   |::|||| :| | :   :|   :
Db        400 RPSKIKKNIIIQPKVGIYTDVYVLDISSVYSLVIRKFNIAPDTLVKEQCDDCYSSPISNY 459

Qy        440 KFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLDYRQRAIKILANSFYGYYGY 499
              || ::  |   : | :|   |   | |:                  |: | :||  |  :
Db        460 KFKREPSGLYKTFLDELSNVRDSNKIKV------------------IEELISSFNDYVHW 501

Qy        500 AKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYADTDGLHATIPGADAETVKKK 559
                |||| :| | :   :  | |  :| :| :  |  |: |  : |   : |      : |
Db        502 VNARWYSREIASAFDEFSNEIIRFII-DLIKSSGLDVILA--NDLLIFVTGGS----RDK 554

Qy        560 AKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEEGKITTRGLEIVRR-----D 614
                | :  ||      |::: : ||     :   :|| : |  ||     :| |:     :
Db        555 VNELITKINSLYN--LDVKVKIFYKSLLVLDNNRYAGLSEGDKI-----DIARKGEEDMN 607

Qy        615 WSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKLVIHEQITRDLRDYK 674
                |:|:  : :::| ||   ||::|:::||    || : |   |:|:   :| ||| :| 
Db        608 LCELARNIKRKIIEEILISKDVKKAIKLVKSTVIKLRRGEFDNEELITWAKIERDLNEYN 667

Qy        675 ATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIP---ADEFDPTKHRYDAEY 731
                 | |  |::    |  |   : | |:::|| | : ||| |     |    |:| | ||
Db        668 NQLPFVTAARKAIQSGYLISKDSKIGYVIVKGLGPLNDRAEPFFLVKE----KNRIDIEY 723

Qy        732 YIENQVLPAVERILKAFGYRKEDLR 756
              |:: |:     ::||  |  :| |:
Db        724 YVD-QIFRETLKLLKPLGVNEESLK 747

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 63-81, 84-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 63 (claims 64-81, 84-96 dependent thereon) is indefinite in the recitation of “…polymerase comprising an amino acid sequence having a substitution mutation to the position equivalent to Thr514 and/or Ile521, said amino acid sequence selected from: (i) the amino acid sequence of any one of SEQ ID NOs: 6-8……”  for the following reasons.  The term “position equivalent to Thr514 and/or Ile521” is 
Claim 63 (claims 64-81, 84-96 dependent thereon) is indefinite in the recitation of “mutation to the semi-conserved domain in the 3’ block binding pocket, said semi-conserved domain comprising the amino acid sequence of [any of SEQ ID NO: 1-3]/[SEQ ID NO: 4], wherein the substitution mutation comprises a mutation selected from a substitution at position 3 (position 6)……substitution at position 10 (position 13)…..” for the following reasons.  First, as written, it is unclear as to whether a domain comprising SEQ ID NO: 1, 2, 3, or 4 is a domain of the polymerase before or after the alteration. Furthermore, even if one were to assume that SEQ ID NO: 1, 2, 3 or 4 is the amino acid sequence of a domain in a polymerase before the alteration, it is unclear as to where the 3' block binding pocket of a polymerase is in any DNA polymerase so that one could determine whether a polymerase has an alteration in a domain found in that pocket.  While the specification discloses that the term "3' block binding pocket" refers to the 3-dimensional pocket of a polymerase which surrounds a blocking group at the 3' sugar hydroxyl of a nucleotide, it is unclear if every DNA polymerase has it, and whether the positions in a DNA polymerase associated with this pocket are the same in any DNA polymerase.    In addition, the recitation of "position 3/10/6/13" is completely meaningless in the absence of the sequence identifier associated with those positions recited (position 3/10/6/13  of what?).  For examination purposes, it will be assumed that claim 63 parts (ii) and (iii)  is directed to a polymerase having any structure, wherein said polymerase comprises (i) an amino acid substitution at a position corresponding to position 514 of the polypeptide of SEQ ID NO: 5, and/or (ii) an amino acid substitution at a position corresponding to position 521 of the polypeptide of SEQ ID NO: 5. Correction is required. 
Claims  64, 66, 68, 69, 71, 73 (claims 65, 67, 70, 72 dependent thereon) are indefinite in the recitation of “position 3/10/6/13” for the reasons stated above.  Specifically, the recitation of numerical positions without indicating the sequence identifier to which those positions belong is meaningless.  For examination purposes, the Examiner will interpret these claims as duplicates of claim 63 as interpreted above regarding parts (ii) and (iii).  Correction is required.  
Claims 74, 75, 77, 78, 79, 80 and 81 are indefinite in the recitation of "substitution mutations at positions functionally equivalent to ….”, “substitution mutations homologous to….”, and “substitution mutation to a different amino acid at the position functionally equivalent to…” for the following reasons.  The term "position(s) functionally equivalent" is unclear in the absence of a statement indicating which function has to be equivalent with regard to that position.  For example, a residue at position X can be involved in more than one function (i.e., binding to different substrates, binding to a cofactor, making a disulfide bond, etc.).  The term “mutations homologous to…” is unclear in the absence of a statement indicating the effect which is homologous with regard to that mutation.  Is the mutation homologous with regard to the 3D effect it can have on the protein?  Is the mutation homologous  with regard to the enzymatic effect that such mutation can have on the protein? Is a mutation homologous with regard to the type of amino acid used in the substitution (e.g., replacement of a polar amino acid with another polar amino acid)?  For examination purposes, no patentable weight will be given to the terms “functionally equivalent” and “homologous”.  Correction is required. 
Claims 74-75, 77-81 are indefinite in the recitation of “Leu408”, “Tyr409”, “Pro410”, “Asp141”, “Glu143”, “Leu408Ala”, “Ty409Ala”, “Pro410Ile”, “Ala485”, “Ala485Leu”, “Ala485Val”, “Cys223” and “Cys223Ser” because the recitation of numerical positions without indicating the sequence identifier to which those positions belong is meaningless.  For examination purposes, the Examiner  will interpret these claims to require substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, or 485 of the polypeptide of SEQ ID NO: 5.   Correction is required.  
Claims 74-75, 77-81 are indefinite in the recitation of "…. equivalent to ….in the 9° N DNA polymerase amino acid sequence” and “… homologous to….in the 9° N DNA polymerase amino acid Thermococcus sp. 9°N-7, (b) it is unlikely that there is only one DNA polymerase in the hyperthermophilic archaeon Thermococcus sp. 9°N-7, so one cannot determine which 9°N DNA polymerase sequence is being referred to, and (c) the specification refers to at least 3 proteins (SEQ ID NO: 5, SEQ ID NO: 9 and SEQ ID NO: 13) as  9° N DNA polymerases.  For examination purposes, it will be assumed that the claims refer to substitutions corresponding to substitutions in the polypeptide of SEQ ID NO: 5.  Correction is required. 
Claims 75 and 76 are indefinite in the recitation of "altered polymerase” because there is no antecedent basis for “the” altered polymerase. Correction is required. 
Claim 76 is indefinite in the recitation of “…. polymerase comprises reduced exonuclease activity as compared to a wild-type polymerase" for the following reasons.  The claim requires the comparison to be made with a genus of wild-type polymerases.  For example, as written, the comparison can be made between a modified Pyrococcus polymerase and an unmodified Thermococcus polymerase.  The basis for comparison is variable, thus making the determination as to what is encompassed claim impossible.  A protein can be encompassed or not encompassed by the claim depending on what is used as the basis for comparison.  For example, a protein can be encompassed if the wild-type polymerase is the wild-type Thermococcus polymerase of SEQ ID NO: 5 but  may not meet the limitations recited if the wild-type polymerase is the wild-type Thermococcus kodakaraensis polymerase of SEQ ID NO: 21.  For examination purposes, it will be assumed that claim 76 is a duplicate of claim 63 as interpreted above.  Correction is required. 
Claim 86 and 87 are indefinite in the recitation of “nucleotides comprise synthetic nucleotides” and “nucleotides comprise modified nucleotides” for the following reasons.  A nucleotide is a molecule.  Therefore, it is unclear as to how a molecule can comprise another molecule. If the intended limitation is “solution of nucleotides comprises synthetic/modified nucleotides” or “nucleotides are synthetic/modified nucleotides”, the claims should be amended accordingly. Correction is required. 
Claim 88 is indefinite in the recitation of “the substituent” because there is no antecedent basis for “the” substituent. For examination purposes, it will be assumed that claim 88 is a duplicate of claim 87. Correction is required. 
Claim 89 (claims 90-96 dependent thereon) is indefinite in the recitation of “wherein each R” is or is part of a removable protecting group; each R’ is independently a hydrogen atom…..linking group; or (R’)2 represents an alkylidene group of formula =C(R’’’)2 wherein each R’’’ may be the same or different and is selected from the group comprising hydrogen and halogen atoms and alkyl groups…..wherein said molecule may be reacted to yield an intermediate in which each R” is exchanged for H or, where Z is –C(R’)2-F, the F is exchanged for OH, …preferably OH, which intermediate dissociates under…..to afford a molecule with a free 3’OH; with the proviso that where Z is –C(R’)2-S-R”…both R’ groups are not H” for the following reasons.  
Neither the specification nor the claim defines what is encompassed by the term “removable protecting group”.  Therefore, one cannot determine which chemical moieties should or should not be present.  
As known in the art, the term “(R’)2” in a chemical formula implies that R’ is a single chemical moiety present twice in the molecule defined by the chemical formula.  None of the formulas provided as species of Z allow the possibility of R’ being different chemical moieties in the same molecule. Therefore, it is unclear as to how R’ is independently any of the chemical moieties recited when the term “R’ is independently….” implies that the molecule can have different R’ groups. If the intended Z group is one that comprises two R’ groups where each of the R’ groups can be independently any of the chemical moieties recited, R’ should not be placed in parentheses followed by the subscript “2”.  Instead, two R’s should be included in the formula. The same issue is found with the term “(R’’’)2 because as written, R’’’ can only be a single chemical moiety present twice in =C(R’’’)2.  In addition, it is unclear as to whether the term “(R’)2” is intended to be  (=C(R’’’)2)2 or if the moiety in =C(R’’’)2 can entirely replace the term  “(R’)2”, such as –C=C(R’’’)2-O-R” in –C(R’)2-O-R.  

The term “preferably” is unclear and confusing because one cannot determine if the limitation after “preferably” is actually limiting the claim or not.  Also, the term “with the proviso that….both R’ groups are not H” is unclear because there is only one R’ recited in the formula –C(R’)2-S-R”.  See explanation above regarding how the term “(R’)2” is understood in the art.  For examination purposes, no patentable weight has been given to the term “such as the 3’ carbon atom has attached…..both R’ groups are not H”.  For examination purposes, it will be assumed that claim 89 is a duplicate of claim 87. Correction is required. 
Claim 90 is indefinite in the recitation of “wherein R of the modified nucleotide….” because there is no antecedent basis for R in claim 89.  For examination purposes, it will be assumed that claim 90 is a duplicate of claim 87. Correction is required. 
Claim 91 is indefinite in the recitation of “wherein –Z….. is of formula –C(R’)2-N3 because there is no antecedent basis for –C(R’)2-N3 in claim 89 or 90. Please note that the two species of Z in Claim 89 that have a nitrogen atom N are –C(R’)2-N(R”)2 and –C(R’)2-N(H)R’’ and there is no indication that R” can be a nitrogen atom in –C(R’)2-N(R”)2.  For examination purposes, it will be assumed that claim 91 is a duplicate of claim 87. Correction is required. 
Claim 92 is indefinite in the recitation of “…kit of claim 91, wherein Z is an azidomethyl group” because there is no antecedent basis in claim 91, claim 90 or claim 89 for Z being an azidomethyl group.  As indicated above, there is no indication that R” can be a nitrogen atom in –C(R’)2-N(R”)2
Claim 93 is indefinite in the recitation of “the modified nucleotides” because there is no antecedent basis for “the” modified nucleotides in claim 85. For examination purposes, it will be assumed that claim 93 is a duplicate of claim 85. Correction is required. 
Claim 94 (claim 95 dependent thereon) is indefinite in the recitation of “the modified nucleotides” because there is no antecedent basis for “the” modified nucleotides in claim 84. For examination purposes, it will be assumed that claim 94 is a duplicate of claim 84. Correction is required. 
Claim 96 is indefinite in the recitation of “kit….comprising one or more DNA template molecules and/or primers” for the following reasons. The term “one or more” implies that the kit can comprise any combination of the elements recited after the term “one or more”.  The term “and/or” implies a combination of any of the elements recited.  Therefore, it is unclear as to how the term “and/or” further limits the claim if the term “one or more” recited in the preamble implies any combination of the elements recited.  For examination purposes, it will be assumed that the claim recites “kit….comprising one or more DNA template molecules or primers”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-81, 84-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 63-81, 84-96 require in part a genus of proteins having polymerase activity, wherein said proteins have essentially any structure.  It is noted that the only structural limitations in parts (ii) and (iii) of claim 63 are the presence of substitutions at one or two positions.  As such, no more than two amino acids of the entire polymerase are defined.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation, particularly the interpretation of claim 63, parts (ii) and (iii). 
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
limited number of species of the claimed genus of proteins, it provides no clue as to the structural elements required in any protein having the desired polymerase activity.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which polymerases which are variants of the polypeptide of SEQ ID NO: 5 have the desired functional characteristics.  There is no disclosure as to which naturally-occurring polymerases can be mutated at positions corresponding to positions 514 and/or 521 of SEQ ID NO: 5 and obtain a variant which is capable of incorporating nucleotides having  modifications at the 3’ sugar hydroxyl.  
	The claim encompasses a  large genus of proteins which is essentially unrelated in structure.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of polymerases recited in the claims, and there is no information as to a correlation between structure and function.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus,  it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999; cited in the IDS) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001; cited in the IDS) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired 
	Due to the fact that the specification only discloses a limited number of species of the genus, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 63-81, 84-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polymerases of SEQ ID NO: 6-8, 10-12 or 14-16, and a kit comprising said polymerases, does not reasonably provide enablement for variants of the polymerase of SEQ ID NO: 5 having essentially any structure, or kits comprising these variants.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 63-81, 84-96 broadly encompass proteins that have polymerase activity, wherein said proteins can have essentially any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation, particularly the interpretation of claim 63, parts (ii) and (iii) and dependent claims.  The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure encompassed 
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the polypeptides of SEQ ID NO: 6-8, 10-12 and 14-16 as working examples.  However, the specification fails to provide any clue as to the structural elements required in any polymerase, let alone the structural elements required in any polymerase that is able to incorporate nucleotides having modifications at the 3’ sugar hydroxyl. The specification is silent as to which naturally-occurring polymerases can be altered with the substitutions disclosed in the specification so that the resulting polymerase variant has polymerase activity and is able to incorporate nucleotides having modifications at the 3’ sugar hydroxyl. No correlation between structure and function has been presented.  	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses several naturally-occurring DNA polymerases and the prior art disclose a very limited number of mutants of a Thermococcus DNA polymerase which are able to incorporate nucleotide analogues, the art is silent with regard to a structure/function correlation such that one of skill in the art can envision the structure of any polymerase able to incorporate any nucleotide having a modification at the 3’ sugar hydroxyl. In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 5 such that the resulting variant would display the desired functional characteristics, or (b) the general tolerance of polymerases to structural modifications and the extent of such tolerance.    The art clearly teaches that modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  At the time of the invention there was a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991; cited in the de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009; cited in the IDS) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for any number of polypeptides to find a protein with the desired polymerase activity.   In the absence of (a) a rational and predictable scheme for to selecting those polymerases most likely to have the desired functional features, and/or (b) a correlation between structure and the desired polymerase activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.  Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 63-77 are rejected under 35 U.S.C. 102(b) as being anticipated by Sensen et al (PIR accession number S75407, 1997; cited in the IDS).  Claim 63 parts (ii) and (iii) and claims 64-77 as interpreted are directed in part to a polymerase having any structure,  wherein said polymerase comprises (i) an amino acid substitution at a position corresponding to position 514 of the polypeptide of SEQ ID NO: 5, and/or (ii) an amino acid substitution at a position corresponding to position 521 of the polypeptide of SEQ ID NO: 5, and further comprises a substitution at a position corresponding to positions 141, 143, 408, and 410 of the polypeptide of SEQ ID NO: 5.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   Sensen et al. teach a DNA polymerase from S. solfataricus which has substitutions at positions corresponding to positions 141, 143, 408, 410, and 514 of the polypeptide of SEQ ID NO: 5. Position 514 of SEQ ID NO: 5 corresponds to position 3 in SEQ ID NO: 1-3 and position 6 in SEQ ID NO: 4.  The protein of Sensen et al. comprises an Ile, Asp, Val, Ser, and Asp at positions corresponding  to positions 141, 143, 408, 410, and 514 of the polypeptide of SEQ ID NO: 5, respectively.  See alignment above (bold underlined italic residues).  Therefore, the teachings of Sensen et al. anticipate the instant claims as written/interpreted.

Claims 63-79, 84-96 are rejected under 35 U.S.C. 102(b) as being anticipated by Holliger et al. (WO 2011/135280 published 11/3/2011; cited in the IDS).  Claim 63 (parts (ii) and (iii)) and claims 64-79, 84-96 are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises substitutions at positions corresponding to positions 141, 143, 409, 485 and 521 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions I521L and A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
  	Holliger et al. teach variants of the DNA polymerase of SEQ ID NO: 1 (Thermococcus TgoT polB) having polymerase activity which comprise substitutions corresponding to substitutions I521L, A485L, D141A, E143A, and Y409G in the polypeptide of SEQ ID NO: 5 (page 4, lines 1-5, lines 27-36; page 7, lines 11-36).  As shown in the alignment below, positions 141, 143, 409, 485 and 521 in the polypeptide of SEQ ID NO: 5 correspond to positions 141, 143, 409, 485, and 521 in the polypeptide of SEQ ID NO: 1 of Holliger et al. See bold/underlined/italicized residues.  Holliger et al. teach a method to make a nucleic acid that comprises modified nucleotides (page 3, lines 14-28; page 6, line 34-page 7, line 4; page 42, lines 30-33) by contacting the DNA polymerase variants with a DNA template and  modified nucleotides, such as HNA (hexitol containing nucleotide) or CeNA (cyclohexenyl containing nucleotide), thus teaching a kit that comprises the DNA polymerase variants,  modified/synthetic nucleotides and a DNA template. Holliger et al. teach nucleotides with fluorescent labels (page 67, line 35-page 68, line 3; page 35, line 33-page 36, line 3; page 40, lines 1-7). Therefore, the teachings of Holliger et al. anticipate the instant claims as written/interpreted.

Query = SEQ ID NO: ID NO:5
Sbjct = SEQ ID NO: 1 of WO 2011/135280

NW Score
Identities
Positives
Gaps

Frame
3745
709/775(91%)
744/775(96%)
2/775(0%)



Features:

            MILDTDYITE+GKPVIR+FKKENGEFKI+YDR FEPY YALLKDDSAIEDVKK+TA+RHG
Sbjct  1    MILDTDYITEDGKPVIRIFKKENGEFKIDYDRNFEPYIYALLKDDSAIEDVKKITAERHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            T V+V RAEKV+KKFLGRPIEVWKLYF HPQDVPAIRD+I+ HPAVVDIYEYDIPFAKRY
Sbjct  61   TTVRVVRAEKVKKKFLGRPIEVWKLYFTHPQDVPAIRDKIKEHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIPMEGDEEL MLAFDIETLYHEGEEF  GPILMISYAD   ARVITWK IDLPY
Sbjct  121  LIDKGLIPMEGDEELKMLAFDIETLYHEGEEFAEGPILMISYADEEGARVITWKNIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFL+VV+EKDPDVLITYNGDNFDFAYLKKR E+LG+KF LGR+GSEPK
Sbjct  181  VDVVSTEKEMIKRFLKVVKEKDPDVLITYNGDNFDFAYLKKRSEKLGVKFILGREGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEA+FG+PKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAIFGQPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            +GEGLERVARYSMEDAKVTYELG+EFFPMEAQLSRL+GQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  TGEGLERVARYSMEDAKVTYELGKEFFPMEAQLSRLVGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AY+RNELAPNKPDERELARRR  YAGGYVKEPERGLW+NIVYLDFRSLYPSIIITHNVSP
Sbjct  361  AYERNELAPNKPDERELARRRESYAGGYVKEPERGLWENIVYLDFRSLYPSIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGC+EYDVAP+VGHKFCKDFPGFIPSLLGDLLEERQK+K+KMKAT+DP+EKKLLD
Sbjct  421  DTLNREGCEEYDVAPQVGHKFCKDFPGFIPSLLGDLLEERQKVKKKMKATIDPIEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGR+YIE  IRE+EEKFGFKVLYAD
Sbjct  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGRQYIETTIREIEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDG  ATIPGADAETVKKKAKEFL YIN KLPGLLELEYEGFY RGFFVTKKKYAVIDEE
Sbjct  541  TDGFFATIPGADAETVKKKAKEFLDYINAKLPGLLELEYEGFYKRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
             KITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  DKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VI+EQITRDL+DYKATGPHVAVAKRLAARG+KIRPGTVISYIVLKGSGRIGDRAIP DEF
Sbjct  661  VIYEQITRDLKDYKATGPHVAVAKRLAARGIKIRPGTVISYIVLKGSGRIGDRAIPFDEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DP KH+YDAEYYIENQVLPAVERIL+AFGYRKEDLRYQKT+QVGLGAWLK K   
Sbjct  721  DPAKHKYDAEYYIENQVLPAVERILRAFGYRKEDLRYQKTRQVGLGAWLKPK--T  773


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 63-81 and 84-96 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12, 16-23 of U.S. Patent No. 9765309.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 (parts (ii) and (iii)) and claims 64-81, 84-96 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5, and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or  A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 9-12 of U.S. Patent No. 9765309 are directed in part to a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 11 having at least 80% sequence identity to the polypeptide of SEQ ID NO: 11, wherein said variant comprises substitutions at positions corresponding to positions 408, 409, 410, and 477 of the polypeptide of SEQ ID NO: 5, wherein said substitutions correspond to substitutions Leu408Ala, Tyr409Leu, Pro410Ile, and Lys477Met in the polypeptide of SEQ ID NO: 5, wherein said variant further comprises substitutions at positions corresponding to positions 514 and/or 
Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 11 - US Patent No. 9,765,309

NW Score      Identities      Positives	   Gaps
4005          769/775(99%)    769/775(99%)     0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIPMEGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPMEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAXSIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEK LLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKMLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775


Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 29 - US Patent No. 9,765,309

NW Score      Identities      Positives	   Gaps
3983         765/775(99%)    767/775(98%)	    0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIP EGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPAEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKR EELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAISIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQR IKILANSFYGYYGYAKARWYCKECAESV+AWGREY+EMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRVIKILANSFYGYYGYAKARWYCKECAESVSAWGREYLEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775

Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 31 - US Patent No. 9,765,309

NW Score      Identities      Positives	   Gaps
3982          765/775(99%)    766/775(98%)	     0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIP EGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPAEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKR EELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAISIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQR IKILANSFYGYYGYAKARWYCKECAESV AWGREY+EMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRVIKILANSFYGYYGYAKARWYCKECAESVAAWGREYLEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600


            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775


Claims 63-81 and 84-96 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,421,996.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 (parts (ii) and (iii)) and claims 64-81, 84-96 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5, and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or  A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Claims 1-12 of U.S. Patent No. 10,421,996 are directed in part to a DNA polymerase that comprises SEQ ID NO: 32, 33 or 34, and a kit that comprises the DNA polymerase, modified/synthetic nucleotides and DNA template/primers.  The polypeptide of SEQ ID NO: 32 is a variant of the polypeptide of SEQ ID NO: 5 of the instant application that comprises substitutions that correspond to substitutions D141A, E143A, C223S, L408A, Y409A, P410I, P410A, P410V, A485L, A485V, T514S, T514A and I521L in the polypeptide of SEQ ID NO: 5.  X at position 410 of SEQ ID NO: 32 has been defined in the sequence listing of US Patent No. 10,421,996 as I, V, or A, X at position 485 of SEQ ID NO: 32 has been defined in the sequence listing of US Patent No. 10,421,996 as L or V, and X at position 

SEQ ID NO:5 vs SEQ ID NO: 32 of US Patent No. 10,421,996


SEQ_ID_NO_32_PAT_10421996

  Query Match             98.5%;  Score 3985;  DB 1;  Length 775;
  Best Local Similarity   98.8%;  
  Matches  766;  Conservative    0;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120


              |||||||| ||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPXEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              |||||||||||||||||||||||||||||||||||||||||||||||   ||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAXSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              |||| |||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db        481 YRQRXIKILANSFYGYYGYAKARWYCKECAESVXAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775




SEQ ID NO:5 vs SEQ ID NO: 33 of US Patent No. 10,421,996

SEQ_ID_NO_33_PAT_10421996

  Query Match             98.5%;  Score 3985;  DB 1;  Length 775;
  Best Local Similarity   98.8%;  
  Matches  766;  Conservative    0;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              |||||||| ||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPXEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK 240


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              |||||||||||||||||||||||||||||||||||||||||||||||   ||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAXSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              |||| ||||||||||||||||||||||||||||||||||| |||||||||||||||||||
Db        481 YRQRXIKILANSFYGYYGYAKARWYCKECAESVTAWGREYXEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775




SEQ ID NO:5 vs SEQ ID NO: 34 of US Patent No. 10,421,996

SEQ_ID_NO_34_PAT_10421996

  Query Match             98.3%;  Score 3980;  DB 1;  Length 775;
  Best Local Similarity   98.7%;  
  Matches  765;  Conservative    0;  Mismatches   10;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              |||||||| ||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPXEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360


              |||||||||||||||||||||||||||||||||||||||||||||||   ||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAXSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              |||| |||||||||||||||||||||||||||| |||||| |||||||||||||||||||
Db        481 YRQRXIKILANSFYGYYGYAKARWYCKECAESVXAWGREYXEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775


Claims 63-81 and 84-96 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18, 26-31 of U.S. Patent No. 11,104,888.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 (parts (ii) and (iii)) and claims 64-81, 84-96 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5, and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   


SEQ ID NO:5 vs SEQ ID NO:1 of US Patent No. 11,104,888

SEQ_ID_NO_1_PAT_11104888

  Query Match             100.0%;  Score 4047;  DB 1;  Length 775;
  Best Local Similarity   100.0%;  
  Matches  775;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775



Claims 63-81 and 84-96 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22, 26-31 of U.S. Patent No. 10,150,954.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 (parts (ii) and (iii)) and claims 64-81, 84-96 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5, and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of 
	Claims 1-22, 26-31 of U.S. Patent No. 10,150,954 are directed in part to (i) a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 10 and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410 and 485 of the polypeptide of SEQ ID NO: 10, wherein the substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 10 is T514A or T514S, the substitution at the position corresponding to position 223 is C233S, and the substitution at the position corresponding to position 521 of the polypeptide of SEQ ID NO: 10 is I521L, and (ii) a kit comprising a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 10, and synthetic/labeled/modified nucleotides.  The polypeptide of SEQ ID NO: 10 of US Patent No. 10,150,954 is identical to the polypeptide of SEQ ID NO: 5 of the instant application as shown in the alignment below.  The specification of US Patent No. 10,150,954 discloses the substitutions L408A, Y409A, P410I, A485V, A485L as preferred embodiments of the genus of substitutions at positions corresponding to positions 408, 409, 410 and 485 of the polypeptide of SEQ ID NO: 10. The specification of US Patent No.   10,150,954 as evidenced by claim 23 discloses a DNA template as a preferred component of the kit.  Therefore, the DNA polymerases and kit of claims 1-22, 26-31 of U.S. Patent No. 10,150,954 either anticipate or render obvious the DNA polymerase and kit of claims 63-81 and 84-96 of the instant application in view of the preferred embodiments disclosed.

SEQ ID NO:5 vs SEQ ID NO:10 of US Patent No. 10,150,954
SEQ_ID_NO_10_PAT_10150954

  Query Match             100.0%;  Score 4047;  DB 1;  Length 775;
  Best Local Similarity   100.0%;  
  Matches  775;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775


Claims 63-81 and 84-96 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20, 22 of U.S. Patent No. 11,198,854.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 (parts (ii) and (iii)) and claims 64-81, 84-96 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5, and further comprises substitutions at positions corresponding to positions 141, 143, 
	Claims 20, 22 of U.S. Patent No. 11,198,854 are directed in part to a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 10 as well as at positions corresponding to positions 223, 408, 409, and 410, wherein the substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 10 is T514A or T514S, and the substitution at the position corresponding to position 521 of the polypeptide of SEQ ID NO: 10 is I521L.  The polypeptide of SEQ ID NO: 10 of US Patent No. 11,198,854 is identical to the polypeptide of SEQ ID NO: 5 of the instant application as shown in the alignment below.  The specification as evidenced by claim 19 of US Patent No. 11,198,854 discloses the substitution C223S as the preferred substitution at the position corresponding to position 223 of the polypeptide of SEQ ID NO: 10. The specification of US Patent No. 11,198,854 discloses the substitutions L408A, Y409A and P410I as preferred substitutions at the positions corresponding to positions 408, 409, and 410 of the polypeptide of SEQ ID NO: 10.  The specification as evidenced by claims 13-14 of US Patent No. 11,198,854 discloses substitutions at the positions corresponding to positions 141, 143 and 485 of the polypeptide of SEQ ID NO: 10 as preferred substitutions to be present in the DNA polymerase of the claims. The specification of US Patent No. 11,198,854 discloses A485L and A485V as preferred substitutions at the position corresponding to position 485 of the polypeptide of SEQ ID NO: 10. The specification as evidenced by claims 23, 26-29 of US Patent No. 11,198,854 discloses a kit comprising the DNA polymerase, modified/labelled/synthetic nucleotides, and DNA template as a preferred format of the DNA polymerases of the claims.  Therefore, the DNA polymerases of claims 20, 22 of U.S. Patent No. 11,198,854 either anticipate or render obvious 

SEQ ID  NO:5 vs SEQ ID NO:10 of US Patent No. 11,198,854

SEQ_ID_NO_10_PAT_11198854

  Query Match             100.0%;  Score 4047;  DB 1;  Length 775;
  Best Local Similarity   100.0%;  
  Matches  775;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775


Claims 63-81 and 84-96 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 10,870,836.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claim 63 (parts (ii) and (iii)) and claims 64-81, 84-96 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5, and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	Claims 6-9 of U.S. Patent No. 10,870,836 are directed in part to a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 5 as well as at positions corresponding to positions 141 and 143, wherein the substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 10 is T514A or T514S, and the substitution at the position corresponding to position 521 of the polypeptide of SEQ ID NO: 10 is I521L.  The polypeptide of SEQ ID NO: 5 of US Patent No. 10,870,836 is identical to the polypeptide of SEQ ID NO: 5 of the instant application.  The polypeptide of SEQ ID NO: 10 of  US Patent No. 10,870,836 is identical to the polypeptide of SEQ ID NO: 5 except for the substitutions D141A, E143A, and K477M as shown in the alignment below. The specification as evidenced by claims 3, 5, 11 of US Patent No. 10,870,836 discloses substitutions corresponding to substitutions A485L, A485V, C223S, L408A, Y409A and P410I in the polypeptide of SEQ ID NO: 5 as preferred substitutions to be present in the DNA polymerase of the claims. The specification of US Patent No. 10,870,836 discloses a kit comprising the DNA polymerase, 
SEQ ID NO:5 vs SEQ ID NO:10 of US Patent No. 10,870,836
SEQ_ID_NO_10_PAT_10870836

  Query Match             99.5%;  Score 4027;  DB 1;  Length 775;
  Best Local Similarity   99.6%;  
  Matches  772;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              |||||||||||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKMLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775


Claims 63-81 and 84-96 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 43-46, 51-55 of copending Application No. 16/953,882.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
	Claim 63 (parts (ii) and (iii)) and claims 64-81, 84-96 of the instant application are directed in part to (i) a DNA polymerase which is a variant of the polypeptide of SEQ ID NO: 5, wherein said variant comprises substitutions at positions corresponding to positions 514 and/or 521 of the polypeptide of SEQ ID NO: 5, and further comprises substitutions at positions corresponding to positions 141, 143, 223, 408, 409, 410, and/or 485 of the polypeptide of SEQ ID NO: 5, wherein the substitutions at positions corresponding to positions 223, 408, 409, 410, 514, 521 and 485 of the polypeptide of SEQ ID NO: 5 are substitutions corresponding to substitutions C223S, L408A, Y409A, P410I, T514A, T514S, I521L, A485V or A485L in the polypeptide of SEQ ID NO: 5, and (ii) a kit comprising the DNA polymerase of (i), nucleotides which can be synthetic or modified, and optionally a DNA template.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	Claims 43-46, 51-55 of copending Application No. 16/953,882 are directed in part to (i) a DNA polymerase that is a variant of the polypeptide of SEQ ID NO: 10 having at least 80% sequence identity to the polypeptide of SEQ ID NO: 10 which comprises a substitution at the position corresponding to position 514 and/or 521 of the polypeptide of SEQ ID NO: 5 as well as at positions corresponding to positions 477 and 485, wherein the substitution at the position corresponding to position 514 of the polypeptide of SEQ ID NO: 10 is T514A or T514S, and the substitution at the position corresponding to position 521 of the polypeptide of SEQ ID NO: 10 is I521L, and (ii) the polypeptide of SEQ ID NO: 29 or SEQ ID NO: 31.  The polypeptide of SEQ ID NO: 5 of copending Application No. 16/953,882 is identical to the polypeptide of SEQ ID NO: 5 of the instant application.  The polypeptide of SEQ ID NO: 10 of copending Application No. 16/953,882 is identical to the polypeptide of SEQ ID NO: 5 except for the substitutions D141A, E143A, and K477M as shown in the alignment below. The polypeptide of SEQ ID NO: 29 of copending Application No. 16/953,882 has substitutions that correspond to substitutions 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
SEQ ID NO:5 vs SEQ ID NO:10 of Application 16/953,882
SEQ_ID_NO_10_APPL_16953882

  Query Match             99.5%;  Score 4027;  DB 1;  Length 775;
  Best Local Similarity   99.6%;  
  Matches  772;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG 60

Qy         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY 120

Qy        121 LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180
              |||||||||||||||||||| | |||||||||||||||||||||||||||||||||||||
Db        121 LIDKGLIPMEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY 180

Qy        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK 240

Qy        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE 300

Qy        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK 360

Qy        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP 420

Qy        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD 480
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db        421 DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKMLLD 480

Qy        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD 540

Qy        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE 600

Qy        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL 660

Qy        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF 720

Qy        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK 775

Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 29 - Application No. 16/953,882


NW Score	Identities	Positives	Gaps
3983	       765/775(99%)    767/775(98%)	0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIP EGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPAEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKR EELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAISIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQR IKILANSFYGYYGYAKARWYCKECAESV+AWGREY+EMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRVIKILANSFYGYYGYAKARWYCKECAESVSAWGREYLEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775


Query = SEQ ID NO:5
Sbjct = SEQ ID NO: 31 - Application No. 16/953,882


NW Score	Identities	Positives	Gaps
3982	       765/775(99%)    766/775(98%)	0/775(0%)

Query  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60
            MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG
Sbjct  1    MILDTDYITENGKPVIRVFKKENGEFKIEYDRTFEPYFYALLKDDSAIEDVKKVTAKRHG  60

Query  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120
            TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY
Sbjct  61   TVVKVKRAEKVQKKFLGRPIEVWKLYFNHPQDVPAIRDRIRAHPAVVDIYEYDIPFAKRY  120

Query  121  LIDKGLIPMEGDEELTMLAFDIETLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180
            LIDKGLIP EGDEELTMLAF I TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY
Sbjct  121  LIDKGLIPAEGDEELTMLAFAIA TLYHEGEEFGTGPILMISYADGSEARVITWKKIDLPY  180

Query  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRCEELGIKFTLGRDGSEPK  240
            VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKR EELGIKFTLGRDGSEPK
Sbjct  181  VDVVSTEKEMIKRFLRVVREKDPDVLITYNGDNFDFAYLKKRSEELGIKFTLGRDGSEPK  240

Query  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300
            IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE
Sbjct  241  IQRMGDRFAVEVKGRIHFDLYPVIRRTINLPTYTLEAVYEAVFGKPKEKVYAEEIAQAWE  300

Query  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360
            SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK
Sbjct  301  SGEGLERVARYSMEDAKVTYELGREFFPMEAQLSRLIGQSLWDVSRSSTGNLVEWFLLRK  360

Query  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSLYPSIIITHNVSP  420
            AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRS   SIIITHNVSP
Sbjct  361  AYKRNELAPNKPDERELARRRGGYAGGYVKEPERGLWDNIVYLDFRSAAISIIITHNVSP  420

Query  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480
            DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD
Sbjct  421  DTLNREGCKEYDVAPEVGHKFCKDFPGFIPSLLGDLLEERQKIKRKMKATVDPLEKKLLD  480

Query  481  YRQRAIKILANSFYGYYGYAKARWYCKECAESVTAWGREYIEMVIRELEEKFGFKVLYAD  540
            YRQR IKILANSFYGYYGYAKARWYCKECAESV AWGREY+EMVIRELEEKFGFKVLYAD
Sbjct  481  YRQRVIKILANSFYGYYGYAKARWYCKECAESVAAWGREYLEMVIRELEEKFGFKVLYAD  540

Query  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600
            TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE
Sbjct  541  TDGLHATIPGADAETVKKKAKEFLKYINPKLPGLLELEYEGFYVRGFFVTKKKYAVIDEE  600

Query  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660
            GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL
Sbjct  601  GKITTRGLEIVRRDWSEIAKETQARVLEAILKHGDVEEAVRIVKEVTEKLSKYEVPPEKL  660

Query  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720
            VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF
Sbjct  661  VIHEQITRDLRDYKATGPHVAVAKRLAARGVKIRPGTVISYIVLKGSGRIGDRAIPADEF  720

Query  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775
            DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK
Sbjct  721  DPTKHRYDAEYYIENQVLPAVERILKAFGYRKEDLRYQKTKQVGLGAWLKVKGKK  775


The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 10, 2022